Case: 13-60593      Document: 00512664542         Page: 1    Date Filed: 06/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 13-60593                               FILED
                                  Summary Calendar                         June 16, 2014
                                                                          Lyle W. Cayce
                                                                               Clerk


ANGELA MARTIN MULU, Also Known as Angela Mulu-Martin,

                                                 Petitioner,

versus

ERIC H. HOLDER, JR., U.S. Attorney General,

                                                 Respondent.



                         Petition for Review of an Order of
                         the Board of Immigration Appeals
                                 No. A 079 561 144




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *


       Kenyan citizen Angela Mulu petitions for review of an order of the Board


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60593       Document: 00512664542   Page: 2   Date Filed: 06/16/2014


                                  No. 13-60593

of Immigration Appeals denying her application for withholding of removal,
withholding of removal under the Convention Against Torture (“CAT”), defer-
ral of removal, and adjustment of status. She also moves for leave to file a
corrected reply brief.
      The government contends that we lack jurisdiction to consider the peti-
tion for review because Mulu was found removable for having been convicted
of an aggravated felony. Mulu’s conviction of mail fraud, for which she was
sentenced to forty-one months of imprisonment and $981,437.88 in restitution,
was an aggravated felony. See 8 U.S.C. § 1101(a)(43)(M)(i). Although we lack
jurisdiction to review a final order against an illegal alien who is removable
because of having been convicted of an aggravated felony, 8 U.S.C.
§ 1252(a)(2)(C), we retain jurisdiction to review constitutional questions and
questions of law, § 1252(a)(2)(D). Mulu, however, has failed to brief any such
constitutional questions or questions of law, see Brinkmann v. Dall. Cnty.
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987), and we will not
address the issues she raises for the first time in her reply brief, see United
States v. Prince, 868 F.2d 1379, 1386 (5th Cir. 1989). Because Mulu has failed
to brief any issues as to the order of removal, we lack jurisdiction to review it.
      In addition to her claims as to the order denying relief, Mulu challenges
her detention during the period between the expiration of her term of impris-
onment and the commencement of her detention in the custody of immigration
authorities. Her challenge was mooted by her transfer to immigration custody
and by the issuance of the final order of removal.
      The petition for review is DISMISSED for want of jurisdiction. The
motion for leave to file a corrected reply brief is DENIED.




                                        2